                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

TAMERA S. LECHNER, REGINA K.
WHITE, and STEVEN D. GIFFORD
individually, on behalf of the MUTUAL OF           CASE NO. 8:18CV22
OMAHA 401(k) LONG-TERM SAVINGS
PLAN and on behalf of a class of all those         HON. JOSEPH F. BATAILLON
similarly situated,                                HON. CHERYL R. ZWART (MAG.)

                       Plaintiffs,

          vs.
                                                   STIPULATED PROTECTIVE ORDER
MUTUAL OF OMAHA INSURANCE
COMPANY, UNITED OF OMAHA LIFE
INSURANCE COMPANY and JOHN
DOES 1-50,

                       Defendants.



     Upon consideration of the parties’ joint request for entry of a Protective Order,
(Filing. No. 69), the Court hereby enters the following Stipulated Protective Order
governing the disclosure and treatment of confidential Discovery Material by a Producing
Party to a Receiving Party in this Action.

     1)     Purposes and Limitations. Disclosure and discovery activity in this Action
is most likely to involve production of confidential, proprietary, or private information for
which special protection from public disclosure and from use for any purpose other than
prosecuting and defending the Action may be warranted. Accordingly, the Parties
hereby stipulate to, and request that the Court enter, the following Stipulated Protective
Order (the “Order”). The Parties acknowledge that this Order does not confer blanket
protections on all disclosures or responses to discovery, and the protection it affords
from public disclosure and use extends only to the limited information or items that are
entitled to confidential treatment under applicable law.

     2)     Definitions. As used in this Order:

            a. Action refers to the above-captioned litigation.

                                              1
b. Challenging Party: a Party that challenges the designation of information
   or items under this Order.

c. Counsel: Outside Counsel of Record and In-House Counsel (as well as
   their support staff).

d. Designating Party: a Party or Non-Party that designates information or
   items that it produces in disclosures or in responses to discovery as
   “CONFIDENTIAL”.

e. Discovery Material: includes all information exchanged between the
   parties, whether gathered through informal requests or communications
   between the parties or their counsel, or gathered through formal discovery
   conducted pursuant to Rules 30 through 36, and Rule 45. Discovery
   Material includes information within documents, depositions, deposition
   exhibits, and other written, recorded, computerized, electronic or graphic
   matter, copies, and excerpts or summaries of documents disclosed as
   required under Rule 26(a).

f. Expert: a person with specialized knowledge or experience in a matter
   pertinent to the Action who has been retained by a Party or its Counsel to
   serve as an expert witness or consultant in the Action.

g. In-House Counsel: attorneys who are employees of a Party to this action.
   In-House Counsel does not include Outside Counsel of Record or any
   other outside counsel.

h. Non-Party: any natural person, partnership, corporation, association, or
   other legal entity not named as a Party in this Action.

i.   Outside Counsel of Record: attorneys who are not employees of a Party
     to this action but are retained to represent or advise a Party to the Action
     or have appeared in the Action on behalf of that Party or are affiliated with
     or contracted by a law firm which has appeared on behalf of that Party.

j. Party: any party to this Action, including all of its officers, directors, and
   employees.

k. Producing Party: a Party or Non-Party that produces Discovery Material
   in this Action.

l.   Professional Vendors: persons or entities that provide litigation support
     services (e.g., photocopying, videotaping, translating, preparing exhibits or

                                    2
              demonstrations, and organizing, storing, or retrieving data in any form or
              medium) and their employees and subcontractors.

          m. Protected Material:           any    Discovery    Material    designated     as
             “CONFIDENTIAL”.

          n. Receiving Party: a Party that receives Discovery Material from a
             Producing Party in this Action.

     3)   Scope. This Protective Order applies to all Protected Material produced or
obtained in this case, as well as (1) any information copied or extracted from Protected
Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and
(3) any testimony, conversations, or presentations by Parties or their Counsel that might
reveal Protected Material. However, the protections conferred by this Order do not cover
the following information: (a) any information that is in the public domain at the time of
disclosure to a Receiving Party or becomes part of the public domain after its disclosure
to a Receiving Party as a result of publication not involving a violation of this Order; and
(b) any information obtained by the Receiving Party from a source who obtained the
information lawfully and under no obligation of confidentiality to the Designating Party.
Any use of Protected Material at trial shall be governed by a separate agreement or
order.

     4)   Duration.     Even after Final Disposition of the Action, the confidentiality
obligations imposed by this Order shall remain in effect until a Designating Party agrees
otherwise in writing or a court order otherwise directs. “Final Disposition” shall be
deemed to be the later of (1) dismissal of all claims and defenses in the Action, with or
without prejudice; and (2) final judgment herein after the completion and exhaustion of
all appeals, rehearings, remands, trials, or reviews of the Action, including the time limits
for filing any motions or applications for extension of time pursuant to applicable law.
This Court will retain jurisdiction to enforce the terms of this Order following the Final
Disposition of the Action.

     5)   Confidential Discovery Material. For the purposes of this Protective Order,
confidential Discovery Material shall include:

          a. Commercial information relating to any party’s business including, but not

                                              3
              limited to, tax data, financial information, financial or business plans or
              projections, proposed strategic transactions or other business
              combinations, internal audit practices, procedures, and outcomes, trade
              secrets or other commercially sensitive business or technical information,
              proprietary business and marketing plans and strategies, studies or
              analyses by internal or outside experts, competitive analyses, customer or
              prospective customer lists and information, profit/loss information, product
              or service pricing or billing agreements or guidelines, and/or confidential
              project-related information;

          b. Personnel data of the parties or their employees, including but not limited
             to employment application information; the identity of and information
             received from employment references; wage and income information;
             benefits information; employee evaluations; medical evaluation and
             treatment information and records; counseling or mental health records;
             educational records; and employment counseling, discipline, or
             performance improvement documentation;

          c. Information concerning settlement discussions and mediation, including
             demands or offers, arising from a dispute between a party and a non-party;

          d. Medical or mental health information;

          e. Records restricted or prohibited from disclosure by statute; and

          f. Any information copied or extracted from the previously described
             materials, including all excerpts, summaries, or compilations of this
             information or testimony, and documentation of questioning, statements,
             conversations, or presentations that might reveal the information contained
             within the underlying confidential Discovery Material.
     6)   Manner and Timing of Confidential Designation. Except as otherwise
provided in this Order or as otherwise stipulated or ordered, Discovery Material that
qualifies for protection under this Order must be clearly so designated before the material
is disclosed or produced. Designation in conformity with this Order requires:

          a. For documentary information (defined to include paper or electronic
              documents, but not transcripts of depositions or other pretrial or trial
              proceedings):

             i. the Producing Party shall affix the legend “CONFIDENTIAL” to each

                                             4
                page that contains Protected Material, or, in the case of native file
                production, in conformity with the Parties’ Stipulated ESI Protocol, see
                Filing No. 70.

          b. For information produced in a form other than document form, and for any
             other tangible items: the Producing Party shall affix in a prominent place
             on the exterior of the container or containers in which the information or
             item is stored the legend “CONFIDENTIAL”. If only a portion or portions
             of the information or item warrant protection, the Producing Party, to the
             extent practicable, shall identify the protected portion(s) and specify the
             level of protection being asserted.

          c. Inadvertent Failures to Designate. An inadvertent failure to designate
             qualified information or items does not, standing alone, waive the
             Designating Party’s right to secure protection under this Order for such
             material. Upon correction of a designation, the Receiving Party must make
             reasonable efforts to assure that the material is treated in accordance with
             the provisions of this Order.

     7)   Qualified Recipients. Unless otherwise ordered by the Court or permitted in
writing by the Designating Party, a Receiving Party may disclose any Protected Material
only to the following persons (hereinafter “Qualified Recipient”):

          For information designated as CONFIDENTIAL:

          a. The Parties, including any members, council members, officers, board
             members, directors, employees (including In-House Counsel) or other
             legal representatives of the Receiving Party;

          b. The Receiving Party’s Outside Counsel in the Action, as well as employees
             and contractors of such Outside Counsel to whom it is reasonably
             necessary to disclose the information for purposes of the Action;

          c. Experts (as defined in this Order) of the Receiving Party to whom
             disclosure is reasonably necessary for purposes of the Action, including
             those who will be providing professional opinions or assistance for this
             Action based upon a review of the CONFIDENTIAL information, and the
             staff and assistants employed by the consulting or testifying experts, and
             who have signed the “Acknowledgment and Agreement to Be Bound”
             (Exhibit 1), which signed acknowledgment shall not be shown or produced
             to other parties except on a showing of good cause;

                                             5
          d. During their depositions, witnesses in the Action to whom disclosure is
             reasonably necessary and counsel for that witness;

          e. Any mediator or arbitrator retained by the parties to assist with resolving
             and/or settling the claims of this Action and members of the arbitrator’s or
             mediator’s staff and assistants, and who have signed the
             “Acknowledgment and Agreement to Be Bound” (Exhibit 1);

          f. The Parties’ insurers for this Action, and their staff and assistants,
             members, officers, board members, directors or other legal
             representatives;

          g. Court reporters and their staff, including persons operating video recording
             equipment and persons preparing transcripts of testimony, and
             Professional Vendors to whom disclosure is reasonably necessary for
             purposes of the Action, and who have signed the “Acknowledgment and
             Agreement to Be Bound” (Exhibit 1);

          h. The court and its staff, including any court reporter or typist recording or
             transcribing hearings and testimony; and

          i.   The author or any recipient of a document containing the information.

     8)   Additional Parties to Litigation. In the event additional parties are joined in
this action, they shall not have access to Protected Material until the newly joined party,
by its Counsel, has executed and, at the request of any party, filed with the court, its
agreement to be fully bound by this Protective Order.

     9)   Protected Material Subpoenaed or Ordered Produced in Other Litigation.
If a Party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in the Action as Protected Material,
that Party must:

          a. promptly notify in writing the Designating Party and include in such
             notification a copy of the subpoena or court order;
          b. promptly notify in writing the party who caused the subpoena or order to
             issue in the other litigation that some or all of the material covered by the
             subpoena or order is subject to this Order and must include a copy of this
             Order with the notification; and
          c. cooperate with respect to all reasonable procedures sought to be pursued
                                              6
              by the Designating Party whose Protected Material may be affected.
       If the Designating Party timely seeks a protective order, the Party served with the
subpoena or court order shall not produce any information designated in this action as
Protected Material before a determination by an appropriate court, unless the Party has
obtained the Designating Party’s permission. The Designating Party shall bear the
burden and expense of seeking protection in that court of its confidential material.

       Nothing in these provisions should be construed as authorizing or encouraging a
Receiving Party in this Action to disobey a lawful directive from another court.

     10) Applicability of this Protective Order to Non-Parties. The terms of this
Order are applicable to information produced by Non-Parties in the Action and
designated as CONFIDENTIAL.            Such information produced by Non-Parties in
connection with this Action is protected by the remedies and relief provided by this Order.
          a. Service of Order with Non-Party Discovery Request. The Party issuing
               any subpoena or other discovery request on any Non-Party in this Action
               shall include with any such subpoena or discovery request a copy of this
               Order.
          b. Request to a Party Seeking Non-Party Confidential Information. In the
               event that a Party is required, by a valid discovery request, to produce a
               Non-Party’s confidential information in its possession, and the Party is
               subject to an agreement with the Non-Party not to produce the Non-Party’s
               confidential information, then the Party shall:
              i. promptly notify in writing the Requesting Party and the Non-Party that
                 some or all of the information requested is subject to a confidentiality
                 agreement with a Non-Party;
             ii. promptly provide the Non-Party with a copy of this Order, the relevant
                 discovery request(s), and a reasonably specific description of the
                 information requested; and
            iii. make the information requested available for inspection by the Non-
                 Party.

       If the Non-Party fails to object or seek a protective order from this Court within 10
days of receiving the notice and accompanying information, the Party that received the
discovery request may produce the Non-Party’s responsive confidential information. If
the Non-Party timely seeks a protective order, the Party that received the discovery
request shall not produce any information in its possession or control that is subject to
                                             7
the confidentiality agreement with the Non-Party before a determination by the Court.
Absent a court order to the contrary, the Non-Party shall bear the burden and expense
of seeking protection in this Court of its Protected Material.

     11) Dissemination by the Receiving Party. Counsel for the Receiving Party
shall:
          a. Require Qualified Recipients who are expert witnesses and consultants and
             who receive Protected Material to review and agree to the terms of this
             Protective Order and execute a copy of the “Acknowledgement and
             Agreement to Be Bound,” attached hereto as Exhibit 1, before receiving
             Protected Material.

          b. Instruct witnesses, consultants, and outside counsel who assist with case
             preparation or represent a witness that disclosure of Protected Material is
             prohibited as set forth herein.

     12) Duty as to Designations.          Each    Producing     Party   that   designates
information or items as CONFIDENTIAL must exercise reasonable care to limit any such
designation to specific material that qualifies under the appropriate standards, and
designate only those parts of material, documents, items, or oral or written
communications that qualify, so that other portions of the material, documents, items, or
communications for which protection is not warranted are not swept unjustifiably within
the ambit of this Order. Broadly described, indiscriminate, or routinized designations are
prohibited.

     13) Limitations on Use. A Receiving Party may use Protected Material disclosed
and produced by another Party or by a Non-Party in connection with this Action only for
prosecuting, defending, or attempting to settle this Action, and not for any business or
other purpose whatsoever.

     14) Maintaining Confidentiality. Protected Material shall be held in confidence
by each Qualified Recipient to whom it is disclosed, shall be used only for purposes of
this action, and shall not be disclosed to any person who is not a Qualified Recipient.
Each party, each Qualified Recipient, and all counsel representing any party, shall use
their best efforts to maintain all Protected Material in such a manner as to prevent
access, even at a court hearing, by individuals who are not Qualified Recipients. Nothing

                                              8
herein prevents disclosure beyond the terms of this Protective Order if the party claiming
confidentiality consents in writing to such disclosure.

     15) Copies. Protected Material shall not be copied or otherwise reproduced by
the Receiving Party, except for transmission to Qualified Recipients, without the written
permission of the Producing Party or, in the alternative, by order of the court. However,
nothing herein shall restrict a Qualified Recipient from loading confidential documents
into document review platforms or programs for the purposes of case or trial preparation
or making working copies, abstracts, digests, and analyses of Protected Material under
the terms of this Protective Order.

     16) Filing of Protected Material. All documents of any nature including, but not
limited to, briefs, motions, memoranda, transcripts, discovery responses, evidence, and
the like that are filed with the court for any purpose and that contain Protected Material
shall be provisionally filed under restricted access with the filing party’s motion for leave
to file restricted access documents. A party seeking to file Discovery Material under
restricted access must comply with the court’s rules and electronic docketing procedures
for filing such motions.

     17) Depositions. The following procedures shall be followed at all depositions to
protect the integrity of all Discovery Material designated as CONFIDENTIAL:

          a. Only Qualified Recipients may be present at a deposition in which such
             information is disclosed or discussed.

          b. Protected Material may be used at a nonparty deposition only if necessary
             to the testimony of the witness.

          c. The use of a document as an exhibit at a deposition shall not in any way
             affect its designation as Protected Material.

          d. All deposition testimony which discloses or discusses information
             designated as CONFIDENTIAL is likewise deemed designated as
             Protected Material.

          e. All deposition testimony or testimony during other pretrial proceedings
             shall be treated as Protected Material for a period of 30 days from the date
             of receipt of Outside Counsel of a final transcript, during which a

                                              9
       Designating Party may identify the specific portions of testimony as to
       which protection is sought and specify the particular level of protection
       being asserted. At the expiration of that 30-day period, only those portions
       that are specifically identified will qualify for protection under this Order.
       Alternatively, during that 30-day period, a Designating Party may, if
       appropriate, designate the entire transcript as Protected Material
       CONFIDENTIAL. Any rough transcript that is generated before receipt by
       Outside Counsel of a final transcript also shall be treated during the 30-
       day period as if it had been designated as Protected Material in its entirety
       unless otherwise agreed. After the expiration of that period, the transcript
       shall be treated only as actually designated.

18) Challenges to Confidentiality Designations.

    a. Meet and Confer. A Receiving Party that questions the Producing Party’s
       confidentiality designation will contact the Producing Party and confer in
       good faith to resolve the dispute. Such Challenging Party shall initiate this
       dispute resolution process by providing written notice of each designation
       it is challenging and describing the basis for each challenge. To avoid
       ambiguity as to whether a challenge has been made, the written notice
       shall recite that the challenge to confidentiality is being made in
       accordance with this specific paragraph of the Order. The Parties shall
       attempt to resolve each challenge in good faith and must begin the process
       by conferring directly (in person or by telephone) within 14 days of the date
       of service of notice under this paragraph. In conferring, the Challenging
       Party must explain the basis for its belief that the confidentiality designation
       was not proper and must give the Designating Party an opportunity to
       review the designated material, to reconsider the circumstances, and, if no
       change in designation is offered, to explain the basis for the chosen
       designation.
    b. Judicial Intervention for Confidentiality Designations. If the Parties are
       unable to resolve the challenge through the meet and confer process, they
       shall schedule a conference call with the magistrate judge assigned to the
       case before engaging in written motion practice. If a written motion and
       briefing are necessary, and the information in dispute must be reviewed by
       the court to resolve that motion, the Protected Material shall be filed under
       restricted access pursuant to the court’s electronic docketing procedures.
       The party that produced the information designated as Protected Material
       bears the burden of proving it was properly designated. While any
       challenge pursuant to this paragraph is pending, all Parties shall continue
       to afford the material in question the level of protection to which it is entitled
                                        10
              under the Designating Party’s designation, and the party challenging a
              designation of Protected Material must obtain a court order before
              disseminating the information to anyone other than Qualified Recipients.
              Frivolous challenges and those made for an improper purpose (e.g., to
              harass or impose unnecessary expenses and burdens on other parties)
              may expose the Challenging Party to sanctions.
     19) Use at Court Hearings. Subject to the Federal Rules of Evidence, Protected
Material may be offered and received into evidence at any hearing or oral argument. A
party agreeing to the entry of this order does not thereby waive the right to object to the
admissibility of the material in any proceeding. Any party may move the court for an
order that Protected Material be reviewed in camera or under other conditions to prevent
unnecessary disclosure.

     20) Return or Destruction of Documents.             Within 60 days after the Final
Disposition of this Action, as defined above in this Order, each Receiving Party shall
return all Protected Material to the Producing Party or destroy such material. As used
in this paragraph, “all Protected Material” includes all copies, abstracts, compilations,
summaries, and any other format of reproducing or capturing any of the Protected
Material. Whether the Protected Material is returned or destroyed, the Receiving Party
must submit a written certification to the Producing Party (and, if not the same person or
entity, the Designating Party) by the 60-day deadline that (1) identifies (by category,
where appropriate) all Protected Material that was returned or destroyed, and (2) affirms
that the Receiving Party has not retained any copies, abstracts, compilations,
summaries or any other format of reproducing or capturing any of the Protected Material.
Notwithstanding this provision, Counsel are entitled to retain archival copies of all
pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
correspondence, deposition and trial exhibits, expert reports, attorney work product, and
consultant and expert work product, even if such materials contain Protected Material.
Any such archival copies that contain or constitute Protected Material remain subject to
this Order as set forth above. This Protective Order shall survive the final termination of
this action, and it shall be binding on the parties and their legal counsel in the future.




                                            11
21) Miscellaneous.

    a. Modification. This Protective Order is entered without prejudice to the right
       of any party to ask the court to order additional protective provisions, or to
       modify, relax, or rescind any restrictions imposed by this Protective Order
       when convenience or necessity requires. Disclosure other than as
       provided for herein shall require the prior written consent of the Producing
       Party, or a supplemental Protective Order of the court.
    b. Right to Assert Other Objections. No Party waives through entry of this
       Order any right it otherwise would have to object to disclosing or producing
       any information or item on any ground not addressed in this Order.
       Similarly, no Party waives any right to object on any ground to use in
       evidence of any of the material covered by this Order.
    c. Right of a Party to Use Its Own Documents. Nothing in this Order shall
       affect a Party’s use or disclosure of its own documents in any way.
    d. Right of a Party to Use Independently Obtained Documents. Nothing in
       this Order shall impose any restrictions on the use or disclosure by a Party
       of documents, material, or information obtained by such Party independent
       of formal discovery proceedings in this Action.
22) Sanctions.

    a. Any Party subject to the obligations of this Order who is determined by the
       court to have violated its terms may be subject to sanctions imposed by
       the court under Rule 37 of the Federal Rules of Civil Procedure and the
       court’s inherent power.

    b. Confidentiality designations that are shown to be clearly unjustified or that
       have been made for an improper purpose (e.g., to unnecessarily prolong
       or encumber the case development process or to impose unnecessary
       expenses and burdens on other parties) expose the Designating Party to
       sanctions. Upon discovering that information was erroneously designated
       as Protected Material, the Producing Party shall promptly notify all other
       Parties of the improper designation.

23) Disclosure of Privileged or Work Product Discovery Material.

    a. No Waiver by Disclosure. This Paragraph 23 is entered pursuant to Rule
       502(d) of the Federal Rules of Evidence. If a Party or a subpoenaed Non-
       Party discloses information in connection with this Action that the
       Disclosing Party thereafter claims to be privileged or protected by the

                                      12
   attorney-client privilege or work-product protection (“Protected
   Information”), the disclosure of such Protected Information—whether
   disclosed inadvertently or otherwise—will not constitute or be deemed a
   waiver or forfeiture of the privilege or protection from discovery in this case
   or in any other federal or state proceeding. This Protective Order shall be
   interpreted to provide the maximum protection allowed by Federal Rule of
   Evidence 502(d).

b. Notification Requirements; Best Efforts of Receiving Party. A Disclosing
   Party must promptly notify any Receiving Party that received Protected
   Information, in writing, that it has disclosed such Protected Information
   without intending a waiver or forfeiture by such disclosure and request that
   the documents or material be returned. Upon such notification, the
   Receiving Party must—unless it contests the claim of attorney-client
   privilege or work product protection in accordance with paragraph (c) of
   this paragraph below—promptly (i) notify the Disclosing Party that it will
   make best efforts to identify and return, sequester, or destroy (or in the
   case of ESI, delete) the Protected Information and any reasonably
   accessible copies it has, and (ii) provide a certification that it will cease
   further review, dissemination, and use of the Protected Information.

c. Contesting Claim of Privilege or Work Product Protection. If the Receiving
   Party contests the claim of attorney-client privilege or work product
   protection, the Receiving Party must—within 10 business days of receipt
   of the notice of disclosure—move the Court for an Order compelling
   disclosure of the information claimed as unprotected (a “Disclosure
   Motion”). The Disclosure Motion must be filed under seal. Pending
   resolution of the Disclosure Motion, the Receiving Party must not use the
   challenged information in any way or disclose it to any person other than
   those required by law to be served with a copy of the sealed Disclosure
   Motion.

d. Production of Protected Information Subject to the Fiduciary Exception.
   The Parties acknowledge that, in the course of the litigation, there may be
   Protected Information that is produced based on the determination by the
   Producing Party that the Protected Information is subject to the fiduciary
   exception to the attorney-client privilege under ERISA. The parties agree
   that such production of Protected Information does not constitute a waiver
   or forfeiture—in this or any other action—of any claim of privilege or work-
   product protection that the Producing Party would otherwise be entitled to
   assert with respect to the Protected Information and its subject matter.

                                  13
          e. Stipulated Time Periods. The parties may stipulate to extend any time
             periods set forth in paragraphs (b) and (c) and (d).

          f. Attorney’s Ethical Responsibilities. Nothing in this Order overrides any
             attorney’s ethical responsibilities to refrain from examining or disclosing
             materials the attorney knows or reasonably should know to be privileged
             and to inform the Disclosing Party such materials have been produced.

          g. Burden of Proving Privilege or Work-Product Protection. The Disclosing
             Party retains the burden—upon challenge pursuant to paragraph (c)—of
             establishing the privileged or protected nature of the Protected Information.

          h. In camera Review. Nothing in this Order limits the right of any party to
             petition the Court for an in camera review of the Protected Information.

          i.     Voluntary and Subject Matter Waiver. This Order does not preclude a
                 party from voluntarily waiving the attorney-client privilege or work product
                 protection.

          j. Review. Nothing contained herein is intended to or shall serve to limit a
             Party’s right to conduct a review of documents, ESI, or information
             (including metadata) for relevance, responsiveness, and/or segregation of
             privileged and/or protected information before production.



April 9, 2019.
                                                    BY THE COURT:
                                                    s/ Cheryl R. Zwart
                                                    United States Magistrate Judge




                                               14
                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

TAMERA S. LECHNER, REGINA K.
WHITE, and STEVEN D. GIFFORD
individually, on behalf of the MUTUAL OF
OMAHA 401(k) LONG-TERM SAVINGS                                     EXHIBIT 1
PLAN and on behalf of a class of all those
similarly situated,
                      Plaintiffs,
        vs.
MUTUAL OF OMAHA INSURANCE
COMPANY, UNITED OF OMAHA LIFE
INSURANCE COMPANY and JOHN
DOES 1-50,
                      Defendants.

              ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
        I hereby acknowledge that I am about to receive Confidential Information supplied
in connection with the above-captioned case. I understand that such information is being
provided to me pursuant to the terms and restrictions of the Protective Order entered in
this case. I declare under penalty of perjury that I have been given a copy of the Protective
Order, have read the Protective Order, and agree to be bound by its terms. I understand
that Confidential Information and/or Protected Material as defined in the Protective Order,
or any notes or other records that may be made regarding any such materials, shall not
be disclosed to any persons except as permitted by the Protective Order, and I promise
that I will not disclose in any manner any information or item that is subject to this
Protective Order to any person or entity except in strict compliance with the provisions of
the Protective Order. I further agree to submit to the jurisdiction of the Court overseeing
this case for the purpose of enforcing the terms of this Protective Order, even if such
enforcement proceedings occur after termination of this case.

Date:


 Printed Name                                     Signature
